 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JERRY McDOWELL,                                   Case No. 1:17-cv-01665-LJO-BAM (PC)
12                      Plaintiff,                     ORDER VACATING FINDINGS AND
                                                       RECOMMENDATIONS
13           v.                                        (ECF No. 15)
14   RIVERA, et al.,                                   ORDER DIRECTING CLERK OF COURT TO
                                                       RE-SERVE AUGUST 14, 2018 SCREENING
15                      Defendants.                    ORDER ON PLAINTIFF
                                                       (ECF No. 14)
16
                                                       ORDER REQUIRING PLAINTIFF TO FILE A
17                                                     SECOND AMENDED COMPLAINT
18                                                     THIRTY (30) DAY DEADLINE
19

20           Plaintiff Jerry McDowell (“Plaintiff”) is a former state prisoner proceeding pro se and in

21   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

22           On July 30, 2018, Plaintiff filed a notice of change of address to his current address of

23   record. (ECF No. 13.) On August 14, 2018, the Court issued an order screening Plaintiff’s first

24   amended complaint and granting Plaintiff leave to file a second amended complaint. The order

25   was mailed to Plaintiff’s updated address in Fontana, California. (ECF No. 14.) The order was

26   not returned to the Court as undeliverable, and no other communication was received from

27   Plaintiff.

28   ///
                                                       1
 1           Thus, on October 4, 2018, the Court issued findings and recommendations to dismiss this

 2   action, with prejudice, for Plaintiff’s failure to state a claim, failure to obey a court order, and

 3   failure to prosecute. (ECF No. 15.) Those findings and recommendations were served on

 4   Plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 5   days after service. (Id. at 11.)

 6           Currently before the Court are Plaintiff’s objections, filed October 18, 2018. (ECF No.

 7   16.) Plaintiff states that he never received the Court’s August 14, 2018 screening order granting

 8   leave to amend, and requests an extension of time to file his amended complaint. (Id.)

 9           As it appears that Plaintiff did not receive the Court’s prior screening order, the Court

10   finds good cause to vacate the pending findings and recommendations and permit Plaintiff

11   another opportunity to file a second amended complaint. Plaintiff should not be penalized for

12   failure to obey a court order that he did not receive.

13           Accordingly, IT IS HEREBY ORDERED as follows:

14           1. The findings and recommendations issued on October 4, 2018, (ECF No. 15), are

15                VACATED;

16           2. The Clerk’s Office shall re-serve the Court’s August 14, 2018 screening order, (ECF

17                No. 14) on Plaintiff at his current address of record;

18           3. The Clerk’s Office shall send Plaintiff a complaint form;

19           4. Within thirty (30) days from the date of service of this order, Plaintiff shall file a

20                second amended complaint in compliance with the Court’s screening order; and
21           5. If Plaintiff fails to file a second amended complaint in compliance with this order,

22                this action will be dismissed, with prejudice, for failure to obey a court order and

23                failure to state a claim.

24
     IT IS SO ORDERED.
25

26       Dated:     October 24, 2018                             /s/ Barbara    A. McAuliffe                _
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                        2
